 

Second Amendment to Employment Agreement

Between Sandy Spring Bancorp, Inc., Sandy Spring Bank and Daniel J. Schrider

Dated January 1, 2009

 

 

THIS AMENDMENT, made and entered into as of the 7th day of March, 2013, by and
between Sandy Spring Bancorp, Inc. (the “Bancorp”), Sandy Spring Bank (the
“Bank”) and Daniel J. Schrider (the “Executive”).

 

WHEREAS, the Bancorp, the Bank and the Executive entered into an employment
agreement, dated as of January 1, 2009 (the “Agreement”); which was amended by
the parties as of November 1, 2009; and

 

WHEREAS, the Bancorp, the Bank and the Officer desire to amend the Agreement to
eliminate the gross-up provision related to excess parachute payments
potentially made in connection with a change in control; and

 

WHEREAS, Section 8.8 of the Agreement provides that the parties may amend the
Agreement by a written instrument from time to time.

 

ACCORDINGLY, the Agreement is hereby amended, effective as of the date first set
forth above as follows:

 

Section 5.3 of the Agreement is deleted in its entirety and replaced with the
following new Section 5.3:

 

“5.3 Contingent Reduction of Parachute Payments.

 

If there is a change in ownership or control that would cause any payment or
distribution by the Bancorp or the Bank or any other person or entity to
Executive or for Executive’s benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) to be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) (such excise tax,
together with any interest or penalties incurred by Executive with respect to
such excise tax, the “Excise Tax”), then Executive will receive the greatest of
the following, whichever gives Executive the highest net after-tax amount (after
taking into account federal, state, local and social security taxes): (a) the
Payments or (b) one dollar less than the amount of the Payments that would
subject Executive to the Excise Tax (the “Safe Harbor Amount”). If a reduction
in the Payments is necessary so that the Payments equal the Safe Harbor Amount
and none of the Payments constitutes a “deferral of compensation” within the
meaning of and subject to Section 409A of the Code (“Nonqualified Deferred
Compensation”), then the reduction shall occur in the manner Executive elects in
writing prior to the date of payment. If any Payment constitutes Nonqualified
Deferred Compensation or if Executive fails to elect an order, then the Payments
to be reduced will be determined in a manner which has the least economic cost
to Executive and, to the extent the economic cost is equivalent, will be reduced
in the inverse order of when payment would have been made to Executive, until
the reduction is achieved. All determinations required to be made under this
Section 5.3, including whether and when the Safe Harbor Amount is required and
the amount of the reduction of the Payments and the assumptions to be utilized
in arriving at such determination, shall be made by a certified public
accounting firm designated by Bancorp or the Bank (the “Accounting Firm”). All
fees and expenses of the Accounting Firm shall be borne solely by Bancorp and
the Bank. Any determination by the Accounting Firm shall be binding upon
Bancorp, the Bank and Executive.”

 



 

 

 

IN WITNESS WHEREOF, the parties have caused this amendment to the Agreement to
be duly executed and delivered, as of the date first indicated above.

 

 



  SANDY SPRING BANCORP, INC.               By:  /s/ Robert L. Orndorff    
Robert L. Orndorff     Chairman of the Board               SANDY SPRING BANK    
          By:  /s/ Robert L. Orndorff     Robert L. Orndorff     Chairman of the
Board               EXECUTIVE               /s/ Daniel J. Schrider   Daniel J.
Schrider

 



 

